DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims filed 7/14/22. Claims 21-40 were pending. Claims 21, 23, 28, 33 and 35-39 have been amended. Claims 24, 25 and 34 have been cancelled and claims 41 and 42 have been added. Claims 21-23, 26-33 and 35-42 are pending, with claim 21 being independent.
Allowance and reasons for allowance
3. Claim 21 is allowed and the other claims are allowed by virtue of their dependence on this claim.
4. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 21:
A photonic gas sensor comprising:
a component housing with a first cavity and a second cavity separated from each other and 
a waveguide layer configured to direct the electromagnetic radiation in the second
wavelength range to the radiation-detecting semiconductor chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
5. Serban et al. (US 2013/0171027) disclose a photonic gas sensor with a radiation-emitting semiconductor chip and a radiation-detecting semiconductor chip but fail to explicitly disclose a component housing with a first and second cavity separated from each other or that a waveguide layer configured to direct the EM radiation in the second wavelelngth range to the radiation detecting semiconductor chip.
In the instant invention, the photonic gas sensor has a waveguide layer with the radiation generating and detecting semiconductor chips are arranged in separate cavities and are arranged in a common component housing resulting in a compact photonic gas sensor for use in a mobile phone or in clothing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884